Jordan, Chief Justice.
The testator bequeathed and devised all of his property to his wife “for and during her natural lifetime, with remainder at her death to my foster child, Clifford Dawson, in Fee Simple.” The testator’s wife predeceased him.
The trial court correctly held that Clifford Dawson took the testator’s estate upon the death of the testator. This case is controlled by the general rule that “where there is a devise to one for life, with remainder to another,. . . the remainder is not extinguished by the death of the life-tenant before the death of the testator.” Oetjen v. Diemmer, 115 Ga. 1005, 1007 (42 SE 388) (1902); 1 Redfearn, Wills and Administration in Georgia, 4th Ed., § 180; 96 CJS Wills 1045, § *7711204.b.
Decided January 7, 1982.
Tom J. Crosby, for appellants.
J. Robert Morgan, for appellee.

Judgment affirmed.


All the Justices concur.